American Axle & Manufacturing Holdings, Inc. Deferred Compensation Unit -Form of Award Agreement THIS AGREEMENT (the “Agreement”), is made effective as of {INSERT DATE} (the “Date of Grant” or “Effective Date”), between American Axle & Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and {INSERT NAME} (the “Participant”): RECITALS: A.Prior to 2009, members of the Board of Directors received a portion of their compensation in the form of restricted stock units granted under the 1999 American Axle &
